DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 43-52 are pending and under examination.

NEW REJECTIONS: Based on the Amendments

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 43-52 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlins et al (Science, 310:644-648, 2005, IDS), Seet et al (US 2018/0155688, published 7 June 2018, effective filing date 20 May 2015, IDS) and Rooney (US 2019/0307868, published 10 October 2019, effective filing date 31 March 2016) in view of Johnston et al (US 2015/0079119, published 19 March 2015, cited previously) Hacohen et al (US 2011/0293637, published 1 December 2011, cited previously), Vitiello (US 2015/0140041, published 21 May 2015, cited previously) and Chiang et al . 
Tomins discloses that the TMPRSS2/ERK fusion is common in prostate cancer cells (page 646, 1st column to page 647, 2nd column).
	Seet disclose that TMPRSS2/ERK fusion antigen could be used in immunotherapy (paragraphs  3-6, 66, 72, 84, 125, 126; claim 75). 
	Rooney discloses neoantigenic peptides from a fusion between ERG and TMPRSS2 including a neoantigenic peptide (SEQ ID NO. 130) that comprises the peptide of SEQ ID NO. 476 (paragraph 5, 89, 90, 166, 167, 257, 639, Table 1; see sequence comparison below). Rooney disclose that peptides can be from 5 to 100 amino acids and may have extensions of 2-5 amino acids at the N- and C-terminus (paragraphs 10, 170, 172-177, Rooney further disclose that the neoantigenic peptides may be used to treat prostate cancer (paragraphs 40, 66, 67, 76, 533, 534). It is noted that the limitation “wherein each selected TMRPSS2/ERG fusion-derived neoantigen peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 473-480” encompasses peptides that include the peptide of SEQ ID NO. 476.
	One of ordinary skill in the art would have been motivated to combine Tomins, Seet and Rooney because they all disclose the TMPRSS2/ERK fusion in prostate cancer.
	Neither Tomins, Seet nor Rooney disclose selecting two or more TMPRSS2/ERG fusion-derived neoantigen peptides from a library of peptides comprising 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions
Johnston teaches identifying novopeptides likely to be expressed in cancer cells and not in non-cancerous cells is accomplished by comparing EST sequences from a tumor database with EST sequences from a non-tumor related EST database to identify sequences arising from frame shift mutations or variations (page 15, lines 15-21). Johnston disclose that once a library of candidate novopeptide sequences has been generated, physical novopeptides can readily be generated by any of the many methods known to a person having ordinary skill in the art for synthesizing or producing physical polypeptides from specified sequences (page 15, lines 2-7). Johnston further disclose administering frameshift fusion peptides to cancer patients (paragraphs 33-45). 
Hacohen et al (US 2011/0293637, published 1 December 2011) discloses identifying neoantigens by identifying tumor specific mutations including gene-fusion mutations (paragraphs 6-9, 50-60, 72-94). Hacohen disclose comparing mutations in samples to previously reported mutation in a database (paragraphs 75, 94). Hacohen discloses treating patients with Hacohen disclose selecting peptides based on parameters such as the specific MHC of the patient (paragraphs 56-59). Hacohen disclose that preferably the peptides will bind the selected MHC with an IC50<50 nM (paragraphs 8, 44, 60, 92). Hacohen disclose the administration of up to 20 peptides with 8-50 amino acids (paragraphs 9-12, 89, 118).  Hacohen discloses peptide databases from which the neoantigenic peptides may be derived (paragraph 94). Hacohen disclose doses of neoantigenic peptides from 1 µg to 50 mg (paragraph 143). 
Vitiello (US 2015/0140041, published 21 May 2015) disclose determining the presence of one or more tumor-specific mutations, including gene fusions, in a biological sample from the cancer patient (paragraphs 7-10).  Vitiello further disclose obtaining the MHC profile of the cancer patient and using algorithms to identify and select patient specific neoantigens (paragraphs 7-10, 25, 63-68, 76, 77-80). Vitiello disclose mapping sequences comprising mutations to a data base with reference gene sequences (paragraphs 7, 14, 17). Vitiello also disclose mRNA and epitope databases 
One of ordinary skill in the art would have been motivated to combine Johnston, Hacohen and Vitiello because they all disclose the identification of tumor-specific mutations, including gene fusions, making peptides that bind the patient’s MHC based on the gene fusions and administering the peptides to the patient. Furthermore, Johnston, Hacohen and Vitiello all disclose databases comprising neoantigenic peptides which include peptides based on gene fusions. 
	One of ordinary skill in the art would be motivated to apply Johnston, Hacohen, Vitiello’s method for identifying tumor specific fusion, selecting peptides based on the tumor specific fusion antigens and administering one or more fusion peptides to Tomins and Seet’s TMPRSS2/ERK fusion antigen peptide because Diehn, Johnson, Hacohen, Seet, Tomins and Rooney all disclose the involvement of fusion genes in cancer while Johnson, Hacohen, Seet and Rooney further disclose fusion peptide antigens that may be used in immunotherapy. It would have been prima facie obvious to substitute Tomins Seet and Rooney’s TMPRSS2/ERK fusion peptide for Diehn, Johnson and Hacohen’s fusion peptides to have a method comprising identifying the presence of a TMPRSS2/ERG gene fusion from patient data obtained from a subject having or suspected of having prostate cancer, obtaining information relating to one or more HLA alleles of the subject, selecting two or more TMPRSS2/ERG fusion-derived neoantigen peptides from a library of peptides comprising 50-100 fusion-specific neoantigen peptides corresponding to tumor-specific gene fusions, wherein each selected TMRPSS2/ERG fusion-derived neoantigen peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 473-480, determining binding of the selected TMPRSS2/ERG fusion-derived neoantigen peptides, to the one or more HLA alleles of the subject, selecting at least one of the TMPRSS2/ERG fusion-derived neoantigen peptide for administration to the subject when the TMPRSS2/ERG fusion-derived neoantigen peptide is determined to bind to the one or more HLA alleles of the subject; and administering a peptide vaccine comprising the TMPRSS2/ERG fusion-derived neoantigen peptide to the subject.

Neither Tomins, Seet, Rooney Johnston, Hacohen nor Vitiello specifically disclose obtaining a plurality of peptides that comprises 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions.
Diehn disclose analyzing a cancer-specific genetic alteration in a subject including fusions comprising the steps of: obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer; sequencing a plurality of target regions in the tumor nucleic acid sample and in the genomic nucleic acid sample to obtain a plurality of tumor nucleic acid sequences and a plurality of genomic nucleic acid sequences; and comparing the plurality of tumor nucleic acid sequences to the plurality of genomic nucleic acid sequences to identify a patient-specific genetic alteration in the tumor nucleic acid sample; wherein the plurality of target regions are selected from a plurality of genomic regions that are recurrently 
One of ordinary skill in the art would have been motivated to apply Diehn’s identification of at least 50 genomic regions that are recurrently mutated in a specific cancer to Tomins, Seet, Rooney Johnston, Hacohen and Vitiello’s methods for selecting and administering two or more TMPRSS2/ERG fusion-derived neoantigen peptides based on whether the one or more tumor-specific gene fusion match the sequences of peptides that comprise 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions and parameters such as the specific MHC of the patient to because Tomins, Seet, Rooney, Johnston, Diehn, Hacohen and Vitiello all involve the detection of mutated nucleic acids involving fusions. Hacohen disclose that such mutated proteins, which include fusions, have the potential to uniquely mark a tumor (relative to non-tumor cells) for recognition and destruction by the immune system avoid central and sometimes peripheral T cell tolerance, and thus be recognized by more effective, high avidity T cells receptors (paragraphs 3, 6). As disclosed in Hacohen Rooney and Vitiello, the fusion proteins identified in Diehn would be capable of generating neoantigens which could be used in cancer vaccines. It would have been prima facie obvious to combine Tomins, Seet, Rooney, Johnston, Hacohen and Vitiello’s methods for selecting and administering one or more peptides based on whether the one or more tumor-specific gene fusion match the sequences of peptides that comprise 50-100 fusion-specific neoantigen peptides corresponding to recurrent 

ESULT 5
US-16-094-851-130
; Sequence 130, Application US/16094851
; Publication No. US20190307868A1
; GENERAL INFORMATION
;  APPLICANT: NEON THERAPEUTICS, INC.
;  TITLE OF INVENTION: NEOANTIGENS AND METHODS OF THEIR USER
;  FILE REFERENCE: 50401-705.601
;  CURRENT APPLICATION NUMBER: US/16/094,851
;  CURRENT FILING DATE: 2018-10-18
;  PRIOR APPLICATION NUMBER: PCT/US2017/025462
;  PRIOR FILING DATE: 2017-03-31
;  PRIOR APPLICATION NUMBER: 62/316,571
;  PRIOR FILING DATE: 2016-04-01
;  PRIOR APPLICATION NUMBER: 62/316,567
;  PRIOR FILING DATE: 2016-04-01
;  PRIOR APPLICATION NUMBER: 62/316,552
;  PRIOR FILING DATE: 2016-03-31
;  PRIOR APPLICATION NUMBER: 62/316,547
;  PRIOR FILING DATE: 2016-03-31
;  PRIOR APPLICATION NUMBER: 62/316,533
;  PRIOR FILING DATE: 2016-03-31
;  PRIOR APPLICATION NUMBER: 62/316,530
;  PRIOR FILING DATE: 2016-03-31

;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 130
;  LENGTH: 55
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-16-094-851-130

  Query Match             100.0%;  Score 96;  DB 19;  Length 55;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALNSEALSVVSEDQSLFEC 20
              ||||||||||||||||||||
Db          1 MALNSEALSVVSEDQSLFEC 20

	 

Summary

Claims stand rejected 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642